DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Kamimura et al. USPG Pub. No.: US 2006/0018671.
Regarding Claim 1, Yamaguchi teaches an image forming apparatus (seen in figure 1, 1) comprising: 
an image forming portion (20) configured to form a toner image; 
a first collecting container (210) provided detachably mountable [0027] to a first mounting portion and configured to collect residual toner discharged from said image forming portion (seen in figure 2); 
a second collecting container (220) provided detachably mountable [0027] to a second mounting portion and configured to collect the residual toner discharged from said image forming portion (seen in figure 2); 
a feeding device (130, 140, and 150) configured to feed the toner, discharged from said image forming portion, to said first collecting container and said second collecting container (seen in figures 1 and 2); 

a notifying device (UI 23) configured to notify, in a case that one of said first collecting container and said second collecting container becomes full, information prompting exchange of said collecting container which becomes full (taught in [0019] and [0066]-[0067]).
Yamaguchi does not explicitly teach: a first mark provided at a position corresponding to said first mounting portion and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (Yamaguchi does teach the notifying device in that displays replacement information in [0066]-[0067]); and a second mark provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device.
However, Kamimura teaches a first mark (figure 10, 25h) provided at a position corresponding to said first mounting portion (see in figure 10) and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (see figures 5A-6B which show that the line of container 2, a first container, lines up correctly with 25h; note that the marking system of Kamimura is modifying to Yamaguchi’s teaches); and 

It would have been obvious to one skilled in the art at the time of filing to have modified the waste toner containers of Yamaguchi with the markings of Kamimura in order to correctly insert replaceable units (see Kamimura [0006]-[0010]).
Regarding Claim 2, Yamaguchi, as applied above, teaches an image forming apparatus according to Claim 1, wherein said notifying device notifies said discrimination information corresponding to said collecting container which becomes full (see [0066]-[0067]).
Regarding Claim 3, Kamimura, as applied above, teaches an image forming apparatus according to Claim 1, further comprising a common door configured to open and close said first mounting portion and said second mounting portion, wherein said first mark and said second mark are provided inside said common door (seen in figure 1, in which door 13 closes with the containers and marks inside the device).
Regarding Claim 4, Kamimura, as applied above, teaches an image forming apparatus according to Claim 3, wherein said common door is rotatable about a rotational axis extending along a widthwise direction crossing an up-down direction at a lower portion thereof (see in figure 1).
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Sugihara USPG Pub No.: US 2018/0295314.
Regarding Claim 5, Yamaguchi teaches an image forming apparatus (seen in figure 1, 1) comprising: 
an image forming portion (20) configured to form a toner image; 
a first collecting container (210) provided detachably mountable to a first mounting portion [0027] and configured to collect residual toner discharged from said image forming portion (seen in figure 2); 
a second collecting container (220) provided detachably mountable to a second mounting portion [0027] and configured to collect the residual toner discharged from said image forming portion (seen in figure 2); 
a feeding device (130, 140, and 150) configured to feed the toner, discharged from said image forming portion, to said first collecting container and said second collecting container (seen in figures 1 and 2); 
a controller configured to control said feeding device (see figure 5 which shows a controller for the feeding device motors), wherein in a case that said first collecting container becomes full when said feeding device feeds the toner to said first collecting container during image formation, said controller is constituted so as to control said feeding device so that a feeding destination of the toner is switched from said first collecting container to said second collecting container and is constituted so as to be control said image forming portion so that an image forming operation is continued (seen in figure 6A in which the first container is filled and the shutter to the container moves to the closed state, and waste toner is exclusively transferred to the second container); 
and a notifying device (UI 23) configured to notify, in a case that one of said first collecting container and said second collecting container becomes full, information prompting exchange of said collecting container which becomes full and identifying said collecting container to be exchanged (taught in [0019] and [0066]-[0067]). 
Yamaguchi does not explicitly teach: a first mark provided at a position corresponding to said first mounting portion and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (Yamaguchi does teach the notifying device in that displays replacement information in [0066]-[0067]); and a second mark provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device.  Yamaguchi also does not explicitly teach said collecting container to be exchanged by indicating said first mark or said second mark.
However, Sugihara teaches a first mark (see [0039] and figure 3, in which the color of any one of the doors for the containers serves as a first mark) provided at a position corresponding to said first mounting portion (see in figure 3) and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface); and a second mark (see [0039] and figure 3, in which the color of any one of the doors for the containers, other than the previously discussed first door, serves as a second mark) provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface).   Sugihara also teaches maintenance of a specific container within an image forming apparatus through a notifying device (figure 3, 1) configured to notify, in a case that one of a plurality of containers needs maintenance, information prompting exchange of one of the plurality of containers which becomes full and identifying said collecting container to be exchanged by indicating a mark associated with the one of the plurality of containers (seen in figure 3 and described in [0039]).  It would have been obvious to one skilled in the art at the time of filing to have modified the waste toner containers of Yamaguchi with the markings of Sugihara, and to display said markings on a user interface to correspond to the container or containers in need of replacement, in order to make exchanging containers an easier more automated process for the user (see Sugihara [0005]-[0007] which discusses using visual aids to make the exchange process easier for the user).  
Regarding Claim 6, Sugihara, as applied above, teaches an image forming apparatus according to Claim 5, wherein said first mark is a first seal and said second mark is a second seal (see figure 3, which shows that the colored doors are seals).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852